Little, J.
Inasmuch as the charge excepted to in the 8th ground of the motion for a new trial was in violation of section 4834 of the Civil Code, which forbids a judge to express or intimate “ his opinion as to what has or has not been proved,” and declares that “ such violation shall be held by the Supreme Court to be error, and the decision in such case reversed, and a new trial granted in the court below,” a new trial is ordered. See West End Street Ry. Co. v. Mozely, 79 Ga. 463 ; Covington v. W. & A. R. Co., 81 Ga. 273; Georgia R. Co. v. Clary, 103 Ga. 639.

Judgment reversed.


All the Justices concurring.

J. D. Taylor and A. 0. King, for plaintiff in error.
W. H. Ennis and Nat Harris, contra.